EXHIBIT 1 AGREEMENT OF JOINT FILING The undersigned hereby agree that the attached Schedule13D/A, together with any and all amendments thereto, is filed on behalf of each of us, pursuant to Rule 13d-1 of the General Rules and Regulations of the Securities and Exchange Commission. This Agreement may be executed in several counterparts, each of which may be deemed to be an original, but all of which together will constitute one and the same Agreement. Date: April 11, 2012 Mr. Nassef Sawiris Signature: /s/ Nassef Sawiris Date: April 11, 2012 Mr. Philip Le Cornu Signature: /s/ Philip Le Cornu Date: April 11, 2012 Mr. Philip Norman Signature: /s/ Philip Norman Date: April 11, 2012 NNS Holding By: Mr. Philip Norman Title: Director Signature: /s/ Philip Norman
